DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, Figures 1- 2I in the reply filed on 10/28/22 is acknowledged.  The traversal is on the ground(s) that the species in the figures, including at least Fig. 5 are encompassed as claimed embodiments without undue burden of search.  This is not found persuasive because the individual species, I- IV, identified in the Restriction Requirement, mailed 8/29/22 have mutually exclusive characteristics.  For example, applicant’s elected Species is an expandable wire frame that is positioned over the inner tube (P. [0009]) (Figs. 1- 2I).  These features are incompatible with the features of claims 7 and 16.  Claims 7 and 16 require a plaque displacement apparatus that comprises an inflatable component.  However, embodiment found in Species IV, Fig. 5 is an inflatable plaque displacement apparatus.  These two species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the prior art applicable to one species would not likely be applicable to the other species.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 7 and 16 are withdrawn from consideration as being directed to a non-elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “wherein the adjustable plaque displacement apparatus increases in circumference as the adjustable plaque displacement apparatus moves in a longitudinal direction from a proximal position within the device delivery lumen and to a distal position within the device delivery lumen distal to the BGC distal end” in lines 2- 5 (emphasis added).  However, P. [0048] of the applicant’s Specification states:
Figure 2D shows the adjustable plaque displacement apparatus 123 can increase in circumference as it moves in the longitudinal direction 10 from a proximal position within the device delivery lumen 117 and to a distal position distal to the distal end 111 of the BGC 105. Also shown in Figure 2D, when expanded in circumference, the plaque displacement apparatus 123 can contact the plaque P within the walls of the blood vessel, such that portions (fragments) F of plaque become displaced (emphasis added)
It is unclear how the adjustable plaque displacement apparatus moves to a distal position distal to the BGC distal end while also remaining within the device delivery lumen.  For the purpose of examination and based on P. [0048] above, claim 2 is interpreted as reciting - - wherein the adjustable plaque displacement apparatus increases in circumference as the adjustable plaque displacement apparatus moves in a longitudinal direction from a proximal position within the device delivery lumen and to a distal position 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 5, 10- 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imran (US Pat. No. 5,947,985) (hereinafter “Imran ‘985).
Regarding claim 1, Imran ‘985 discloses a system for extracting plaque from a vasculature, the system comprising:
a balloon guide catheter (BGC) (12) (Figs. 1- 5) comprising a BGC distal end (18) (Fig. 1), an expandable proximal balloon (21) (Figs. 1- 5) positioned approximate the BGC distal end (18), and a device delivery lumen (19) (Fig. 1) extending through the balloon guide catheter (12);
an inner tube (14, 102) (Figs. 1- 5) extending through the device delivery lumen (19), the inner tube (14, 102) comprising a tube distal end (78) (Fig. 1) and an expandable distal occlusion element (79) (Figs. 1- 5) positioned approximate the tube distal end (78) and movable to exit the device delivery lumen (19) from the BGC distal end (18) (Col. 3, l. 19- 24 - - The distal occlusion balloon catheter 13 as hereinbefore explained is mounted within the main lumen 39 of the therapeutic catheter 14. It consists of a flexible elongate tubular member 76 having proximal and distal extremities 77 and 78. An inflatable balloon 79 is mounted on the distal extremity 78); and
an adjustable plaque displacement apparatus (103) (Fig. 4) positioned within the device delivery lumen (19) (Col. 5, l. 9- 17 - - apparatus 101 shown therein [Fig. 4] consists of a main occlusion balloon catheter 12 and a distal occlusion balloon catheter 13 which may be identical to those hereinbefore described [Figs. 1- 3]. A modified therapeutic catheter 102 is provided in which the helix 56 on the therapeutic catheter 14 has been replaced by a basket-like structure 103 mounted on the distal extremity of the flexible elongate tubular member 36), the adjustable plaque displacement apparatus (103) being movable in a longitudinal direction in relation to the balloon guide catheter (12) (Col. 5, l. 51- 55 - -  the basket-like structure 103 can be moved forward and then back until the entire interior surface area of the wall 62 has been cleaned and the particles removed therefrom aspirated through the main occlusion balloon catheter 12).
Regarding claim 2 in view of the rejection under 35 U.S.C. 112(b) above, Imran ‘985 further discloses wherein the adjustable plaque displacement apparatus (103) increases in circumference as the adjustable plaque displacement apparatus (103) moves in a longitudinal direction from a proximal position within the device delivery lumen (19) and to a distal position within the device delivery lumen (19) distal to the BGC distal end (18) (Col. 5, l. 36 - - If the arms 104 are formed of a shape memory material, the arms will spring outwardly into the predetermined shape memory provided in the arms when the arms clear the distal extremity 57 of the main catheter 12), and
wherein the adjustable plaque displacement apparatus (103) decreases in circumference as it moves in the longitudinal direction from the distal position to the proximal position (Col. 5, l. 55- 60 - - As soon as the vessel has been thoroughly cleaned of plaque, the basket-like structure 103 can be moved from an expanded position to a collapsed position by movement of the slider 51 after which the basket-like structure 103 can be withdrawn into the distal extremity of the main occlusion balloon catheter 12).
Regarding claim 3, Imran ‘985 further discloses wherein the balloon guide catheter (12) comprises an aspiration lumen (19, 28) (Fig. 1) (Col. 2, l. 32- 34 - - fitting 26 is also provided with another side port 28 which serves as an aspiration port and which is in communication with the lumen 19).
Regarding claim 4, Imran ‘985 further discloses wherein the plaque displacement apparatus (103) comprises an expandable wire frame positioned over the inner tube (14, 102) (Col. 5, l. 9- 17 - - A modified therapeutic catheter 102 is provided in which the helix 56 on the therapeutic catheter 14 has been replaced by a basket-like structure 103 mounted on the distal extremity of the flexible elongate tubular member 36).
Regarding claim 5, Imran ‘985 further discloses wherein the balloon guide catheter (12) further comprises a flush lumen (71) (Fig. 1) extending through the balloon guide catheter (12) and comprising a third opening (111) (Fig. 4) positioned distal to the proximal balloon (21) (Col. 2, l. 34- 38; Col. 5, l. 41- 47 - - since the balloon guide catheter (12) and the inner tube (14, 102) are sealing engaged, balloon guide catheter (12) comprises a third opening (111) via inner tube (14, 102); an irrigation liquid being supplied to the therapeutic catheter and catheter 102 and exiting through two sets of ports 111 in the flexible elongate tubular member 36 intermediate the proximal and distal extremity of the arms 104).
Regarding claim 10, Imran ‘985 discloses a method of displacing intravascular plaque from an intravascular lesion (64) (Figs. 1, 4- 5) (Col. 5, l. 41- 43 - - the apparatus 101 of Fig. 4 is deployed in the manner similar to the apparatus 11 of Figs. 1- 3), the method comprising:
expanding a first vascular occlusion element (79) (Figs. 1- 5) of an intravascular system in a distal direction in relation to the intravascular lesion (64) (See Fig. 4) (Col. 3, l. 63- Col. 4, l. 1 - - The entire assembly of the apparatus 11 can then be advanced through the introducer and into the arterial vessel utilizing the fixed guide wire 86 to navigate the vessel to bring the entire assembly to the desired position in which the balloons 79 and 62 [21] are disposed on opposite sides of the plaque 64 it is desired to remove. The distal balloon 79 is first inflated to stop the flow of blood through the vessel 63. This is followed by inflation of the proximal balloon 21 so that there is formed a closed chamber 91 between the same);
expanding a second vascular occlusion element (21) (Figs. 1- 5) of the intravascular system in a proximal direction in relation to the intravascular lesion (64) (See Figs. 1, 4) (Col. 3, l. 63- Col. 4, l. 1);
positioning an opening of a device delivery lumen of the intravascular system (19) in the proximal direction in relation to the expanded first vascular occlusion element (79) and in the distal direction in relation to the expanded second vascular occlusion element (21) (See Figs. 1, 4) (Col. 3, l. 63- Col. 4, l. 1);
expanding the first vascular occlusion element (79) by applying pressure to a first inflation lumen (81) (Fig. 1) of the intravascular system (Col. 3, l. 27- 32 - - The flexible elongate tubular member 76 is provided with a balloon inflation lumen 81 which extends from the proximal extremity to the distal extremity and is in communication with the interior of the balloon 79 through a port 82 for inflating and deflating the balloon 79);
expanding the second vascular occlusion element (21) by applying pressure to a second inflation lumen (22) (Fig. 1) of the intravascular system (Col. 2, l. 26- 28; Col. 3, l. 65- Col. 4, l. 1 - - A balloon inflation lumen 22 is provided in the flexible elongate tubular member 16 and is in communication with the interior of the balloon 21 through a port 23; The distal balloon 79 is first inflated to stop the flow of blood through the vessel 63. This is followed by inflation of the proximal balloon 21 so that there is formed a closed chamber 91 between the same);
positioning a plaque displacement apparatus (103) in the proximal direction in relation to the expanded first vascular occlusion element (79) and in the distal direction in relation to the expanded second vascular occlusion element (21) (See Fig. 4) (Col. 3, l. 63- Col. 4, l. 1 - - The entire assembly of the apparatus 11 can then be advanced through the introducer and into the arterial vessel utilizing the fixed guide wire 86 to navigate the vessel to bring the entire assembly to the desired position in which the balloons 79 and 62 are disposed on opposite sides of the plaque 64 it is desired to remove. The distal balloon 79 is first inflated to stop the flow of blood through the vessel 63. This is followed by inflation of the proximal balloon 21 so that there is formed a closed chamber 91 between the same);
moving the plaque displacement apparatus (103) against the intravascular lesion (64), thereby displacing plaque (Col. 5, l. 51- 55 - - the basket-like structure 103 can be moved forward and then back until the entire interior surface area of the wall 62 has been cleaned and the particles removed therefrom aspirated through the main occlusion balloon catheter 12); and
aspirating the displaced plaque through the opening of the device delivery lumen (Col. 5, l. 51- 55 - - the basket-like structure 103 can be moved forward and then back until the entire interior surface area of the wall 62 has been cleaned and the particles removed therefrom aspirated through the main occlusion balloon catheter 12).
Regarding claim 11, Imran ‘985 further discloses further comprising:
positioning an opening of a flush lumen of the intravascular system (111) (Fig. 4) in the proximal direction in relation to the expanded first vascular occlusion element (79) and in the distal direction in relation to the expanded second vascular occlusion element (21) (See Figs. 1, 4) (Col. 3, l. 63- Col. 4, l. 1); and
injecting a fluid through the opening of the flush lumen (111) into a cavity (91) (Figs. 1- 5) defined by vasculature (62) (Figs. 1- 5), the expanded first vascular occlusion element (79), and the expanded second vascular occlusion element (21) (Col. 3, l. 67- Col. 4, l. 1; Col. 5, l. 41- 47 - - Assuming that the apparatus 101 has been deployed in the manner similar to that hereinbefore described with the balloons 79 and 21 inflated and with an irrigation liquid being supplied to the therapeutic catheter and catheter 102 and exiting through two sets of ports 111 in the flexible elongate tubular member 36 intermediate the proximal and distal extremity of the arms 104; there is formed a closed chamber 91 between the same).
Regarding claim 12, Imran ‘985 further discloses further comprising:
simultaneously injecting the fluid through the opening of the flush lumen (111) and aspirating through the opening (19) of the device delivery lumen (19) (Col. 2, l. 32- 34; Col. 4, l. 6- 9; Col. 4, l. 61- 65 - - fitting 26 is also provided with another side port 28 which serves as an aspiration port and which is in communication with the lumen 19; The aspiration port 28 is connected to a suitable vacuum source for aspirating the irrigation liquid introduced into the chamber 91 to form an aspirate; Irrigation liquid can be introduced through the port 71 and aspirate withdrawn from the port 28 carrying with it the particles which are removed from the plaque on the wall in the manner hereinbefore described).
Regarding claim 13, Imran ‘985 further discloses wherein moving the plaque displacement apparatus (103) against the intravascular lesion (64) further comprises:
rotating the plaque displacement apparatus (103) in relation to the expanded second vascular occlusion element (21) and in relation to the expanded first vascular occlusion element (79) (Col. 5, l. 47- 50 - - With the arms 104 in an expanded position, the therapeutic catheter 102 can be rotated from the proximal extremities to cause the arms 104 to remove the plaque 64 from the wall 62);
moving the plaque displacement apparatus (103) in the distal direction and in the proximal direction in relation to the expanded second vascular occlusion element (21) and in relation to the expanded first vascular occlusion element (79) (Col. 5, l. 51- 55 - - the basket-like structure 103 can be moved forward and then back until the entire interior surface area of the wall 62 has been cleaned and the particles removed therefrom aspirated through the main occlusion balloon catheter 12).
Regarding claim 14, Imran ‘985 further discloses wherein positioning the plaque displacement apparatus (103) in the proximal direction in relation to the expanded first vascular occlusion element (79) and in the distal direction in relation to the expanded second vascular occlusion element (29) further comprises moving the plaque displacement apparatus (103) through the opening of the device delivery lumen (19) (See Figs. 1, 4) (Col. 5, l. 36 - - If the arms 104 are formed of a shape memory material, the arms will spring outwardly into the predetermined shape memory provided in the arms when the arms clear the distal extremity 57 of the main catheter 12).
Regarding claim 15, Imran ‘985 further discloses further comprising:
expanding the plaque displacement apparatus (103) as the plaque displacement apparatus (103) moves from the opening of the device delivery lumen (19) to a position in the proximal direction in relation to the expanded first vascular occlusion element (79) and in the distal direction in relation to the expanded second vascular occlusion element (21) (See Figs. 1, 4) (Col. 5, l. 36 - - If the arms 104 are formed of a shape memory material, the arms will spring outwardly into the predetermined shape memory provided in the arms when the arms clear the distal extremity 57 of the main catheter 12).
Regarding claim 17, Imran ‘985 further discloses wherein moving the plaque displacement apparatus against the intravascular lesion further comprises puncturing the intravascular lesion (64) (Col. 5, l. 51- 55 - - the basket-like structure 103 can be moved forward and then back until the entire interior surface area of the wall 62 has been cleaned and the particles removed therefrom aspirated through the main occlusion balloon catheter 12; moving forward and then back to clean is considered puncturing the intravascular lesion (64)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US Pat. No. 5,947,985) (hereinafter “Imran ‘985) in view of O’Brien et al. (US Pat. No. 6,575,932 B1).
Regarding claims 6 and 9, Imran ‘985 discloses the system of claim 5 and claim 1 respectively, Imran ‘985 further disclosing an irrigation liquid exiting through the third opening (111) (Col. 5, l. 41- 47), but Imran ‘985 does not disclose
(claim 6) wherein the flush lumen is configured to deliver at least one of: saline, an anti-thrombogenic drug, and a plaque sealant;
(claim 9) wherein the expandable distal occlusion element is porous.
However, O’Brien teaches an adjustable multi-balloon catheter including multiple flush lumens in communications with a liquid of interest delivery port or opening (Col. 4, l. 14- 19)
(claim 6) wherein the flush lumen is configured to deliver an anti-thrombogenic drug (Col. 7, l. 3- 8 - - Examples … of components of a liquid, fluid or therapeutic agent that may be administered using the catheter of the present invention include: drugs for example, antithrombic and antiproliferative agents);
(claim 9) wherein the expandable distal occlusion element is porous (Col. 16, l. 19- 25 - - the distal occluding balloon, the proximal occluding balloon, or both the distal and proximal occluding balloons are porous over their entire surfaces, or at specific locations on their surfaces such that therapeutic agents may be delivered to a hollow tubular organ by diffusion of a therapeutic agent through these structures).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system of Imran ‘985 such that the irrigation fluid disclosed by Imran ‘985 is an anti-thrombogenic drug and that the expandable distal occlusion element disclosed by Imran ‘985 is porous as taught by O’Brien because it would allow the expandable distal occlusion element to deliver therapeutic agents to a hollow tubular organ by diffusion of the therapeutic agent through the pores of the expandable distal occlusion element (O’Brien - - Col. 16, l. 19- 25).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US Pat. No. 5,947,985) (hereinafter “Imran ‘985) in view of Parmentier (US Pub. No. 2018/0280005 A1).  Parmentier is cited in the IDS filed 1/10/22.
Regarding claim 8, Imran ‘985 disclose the system of claim 1, but Imran ‘985 does not disclose
(claim 8) wherein the plaque displacement apparatus comprises an electronic component configured to apply vibration to the plaque displacement apparatus.
However, Parmentier teaches a catheter having a plaque displacement apparatus including an expandable portion (154) comprising a plurality of wires (156) formed of a shape memory material (Figs. 4- 7) (Abstract, P. [0032])
(claim 8) wherein the plaque displacement apparatus (154) comprises an electronic component (140, 140a) (Figs. 4- 7, 9- 10) configured to apply vibration to the plaque displacement apparatus (154) (Ps. [0034], [0036]- - Ultrasonic energy applied to the wave guide 140 may thus travel not only through the core 140b, but also to the one or more wires 156 in a transverse direction. This enhances the ability of the catheter 110 to clear the blockage, potentially reducing the procedure time and avoiding the need for multiple passes; the wave guide 140 or wire may employ an actuator that both vibrates the wave guide through the application of ultrasonic energy, such as from transducer 14, and also causes it to rotate (note arrow R) about its longitudinal axis X, such as through the application for rotational motion to the transducer or any structure connected to the wave guide).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the plaque displacement apparatus disclosed by Imran ‘985 in order to include an electronic component configured to apply vibration to the plaque displacement apparatus as taught by Parmentier because it would enhance the ability of the catheter to clear the blockage, potentially reducing the procedure time and avoiding the need for multiple passes (Parmentier - - P. [0034]).

Claim(s) 18- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US Pat. No. 5,947,985) (hereinafter “Imran ‘985) in view of Imran (US Pat. No. 5,833,650) (hereinafter “Imran ‘650”).  Imran ‘650 is cited in the IDS filed 2/11/22.
Regarding claim 18, Imran ‘985 discloses the method of claim 10, Imran further disclosing that using balloon angioplasty including stenting during cleaning and clearing may create embolic events (Col. 1, l. 29- 39), but Imran ‘985 does not explicitly disclose, particularly after cleaning and clearing, 
(claim 18) inserting a stent across the intravascular lesion.
However, Imran ‘650 teaches a catheter assembly (11) for a method of treatment of stenosis in a lumen including a first and second balloon (19, 36) wherein a therapeutic procedure is performed in the working space between the first and second balloon (19, 36) (Abstract) including 
(claim 18) inserting a stent (126) (Fig. 10) across the intravascular lesion (Col. 8, l. 50- Col. 9, l. 15 - - As soon as a desired amount of plaque has been removed from the stenosis 69 to provide the desired passage through the stenosis, rotation of the tubular member 86 is terminated after which the tubular member 86 can be withdrawn followed by deflation of the second balloon 36 and withdrawing it, deflation of the first balloon 16 and withdrawing it from the vessel 67. Thereafter, the guiding catheter 63 can be removed and the incision closed as hereinbefore described…In order to ensure that restenosis will not take place, it may be desirable to place a cylindrical stent 126 in the stenosis 76…Thus, when desired the stent 126 may be discharged or dislodged from the distal extremity of the second tubular member 31 and pushed into the working space 71 created between the first balloon 19 and the second balloon 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method of Imran ‘985 to include the step of inserting a stent across the intravascular lesion as taught by Imran ‘650 because it would ensure that, after cleaning and clearing the stenosis or plaque, that restenosis will not take place in order to provide the desired passage through the stenosis (Imran ‘650 - - Col. 8, l. 59- 61).
Regarding claim 19, Imran ‘985 discloses a method of displacing intravascular plaque (Col. 5, l. 41- 43 - - the apparatus 101 of Fig. 4 is deployed in the manner similar to the apparatus 11 of Figs. 1- 3), the method comprising:
expanding a first vascular occlusion element (79) (Figs. 1- 5) of an intravascular system in a distal direction in relation to an intravascular lesion (64) (Figs. 1, 4 - 5) (See Fig. 4) (Col. 3, l. 63- Col. 4, l. 1 - - The entire assembly of the apparatus 11 can then be advanced through the introducer and into the arterial vessel utilizing the fixed guide wire 86 to navigate the vessel to bring the entire assembly to the desired position in which the balloons 79 and 62 are disposed on opposite sides of the plaque 64 it is desired to remove. The distal balloon 79 is first inflated to stop the flow of blood through the vessel 63. This is followed by inflation of the proximal balloon 21 so that there is formed a closed chamber 91 between the same);
expanding a second vascular occlusion element (21) (Figs. 1- 5) of the intravascular system in a proximal direction in relation to the intravascular lesion (64) (See Figs. 1, 4) (Col. 3, l. 63- Col. 4, l. 1);
positioning an opening of a device delivery lumen of the intravascular system (19) in the proximal direction in relation to the expanded first vascular occlusion element (79) and in the distal direction in relation to the expanded second vascular occlusion element (21) (See Figs. 1, 4) (Col. 3, l. 63- Col. 4, l. 1);
positioning a plaque displacement apparatus (103) (17) in the proximal direction in relation to the expanded first vascular occlusion element (79) and in the distal direction in relation to the expanded second vascular occlusion element (21) (See Fig. 4) (Col. 3, l. 63- Col. 4, l. 1 - - The entire assembly of the apparatus 11 can then be advanced through the introducer and into the arterial vessel utilizing the fixed guide wire 86 to navigate the vessel to bring the entire assembly to the desired position in which the balloons 79 and 62 are disposed on opposite sides of the plaque 64 it is desired to remove. The distal balloon 79 is first inflated to stop the flow of blood through the vessel 63. This is followed by inflation of the proximal balloon 21 so that there is formed a closed chamber 91 between the same);
moving the plaque displacement apparatus (103) against the intravascular lesion (64), thereby displacing plaque (Col. 5, l. 51- 55 - - the basket-like structure 103 can be moved forward and then back until the entire interior surface area of the wall 62 has been cleaned and the particles removed therefrom aspirated through the main occlusion balloon catheter 12);
positioning an opening of a flush lumen of the intravascular system (111) (Fig. 4) in the proximal direction in relation to the expanded first vascular occlusion element (79) and in the distal direction in relation to the expanded second vascular occlusion element (21) (See Figs. 1, 4) (Col. 3, l. 63- Col. 4, l. 1);
injecting a fluid through the opening of the flush lumen (111) into a cavity (91) (Figs. 1- 5) defined by vasculature (62) (Figs. 1- 5), the expanded first vascular occlusion element (79), and the expanded second vascular occlusion element (21) (Col. 3, l. 67- Col. 4, l. 1; Col. 5, l. 41- 47 - - Assuming that the apparatus 101 has been deployed in the manner similar to that hereinbefore described with the balloons 79 and 21 inflated and with an irrigation liquid being supplied to the therapeutic catheter and catheter 102 and exiting through two sets of ports 111 in the flexible elongate tubular member 36 intermediate the proximal and distal extremity of the arms 104; there is formed a closed chamber 91 between the same);
aspirating the displaced plaque through the opening of the device delivery lumen (Col. 5, l. 51- 55 - - the basket-like structure 103 can be moved forward and then back until the entire interior surface area of the wall 62 has been cleaned and the particles removed therefrom aspirated through the main occlusion balloon catheter 12).
Imran further disclosing that using balloon angioplasty including stenting during cleaning and clearing may create embolic events (Col. 1, l. 29- 39), but Imran ‘985 does not explicitly disclose, particularly after cleaning and clearing, 
(claim 19) inserting a stent across the intravascular lesion.
However, Imran ‘650 teaches a catheter assembly (11) for a method of treatment of stenosis in a lumen including a first and second balloon (19, 36) wherein a therapeutic procedure is performed in the working space between the first and second balloon (19, 36) (Abstract) including 
(claim 19) inserting a stent (126) (Fig. 10) across the intravascular lesion (Col. 8, l. 50- Col. 9, l. 15 - - As soon as a desired amount of plaque has been removed from the stenosis 69 to provide the desired passage through the stenosis, rotation of the tubular member 86 is terminated after which the tubular member 86 can be withdrawn followed by deflation of the second balloon 36 and withdrawing it, deflation of the first balloon 16 and withdrawing it from the vessel 67. Thereafter, the guiding catheter 63 can be removed and the incision closed as hereinbefore described…In order to ensure that restenosis will not take place, it may be desirable to place a cylindrical stent 126 in the stenosis 76…Thus, when desired the stent 126 may be discharged or dislodged from the distal extremity of the second tubular member 31 and pushed into the working space 71 created between the first balloon 19 and the second balloon 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method of Imran ‘985 to include the step of inserting a stent across the intravascular lesion as taught by Imran ‘650 because it would ensure that, after cleaning and clearing the stenosis or plaque, that restenosis will not take place in order to provide the desired passage through the stenosis (Imran ‘650 - - Col. 8, l. 59- 61).
Regarding claim 20, Imran ‘985 in view of Imran ‘650 discloses the method of claim 19, Imran ‘985 further disclosing wherein moving the plaque displacement apparatus (103) against the intravascular lesion (64) further comprises the steps of:
rotating the plaque displacement apparatus (103) in relation to the expanded second vascular occlusion element (21) and in relation to the expanded first vascular occlusion element (79) (See Fig. 4) (Col. 5, l. 47- 50 - - With the arms 104 in an expanded position, the therapeutic catheter 102 can be rotated from the proximal extremities to cause the arms 104 to remove the plaque 64 from the wall 62); and
moving the plaque displacement apparatus (103) in the distal direction and in the proximal direction in relation to the expanded second vascular occlusion element (79) and in relation to the expanded first vascular occlusion element (21) (See Fig. 4) (Col. 5, l. 51- 55 - - the basket-like structure 103 can be moved forward and then back until the entire interior surface area of the wall 62 has been cleaned and the particles removed therefrom aspirated through the main occlusion balloon catheter 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771